1. Where interrogatories and answers are omitted from the brief of evidence, the writ of error will be dismissed, and this though such omitted testimony may appear in another part of the record.2. Where the judge indorses on the brief of evidence “revised and *300approved subject to corrections,” the writ of error will be dismissed, unless it affirmatively appears that he subsequently finally passed upon such brief, making the corrections, if any were necessary.Practice in the Supreme Court. February Term, 1880.When this case was called, counsel for the defendants moved that the writ of error be dismissed because the brief of evidence was not revised and approved according to law, and because the written testimony of Reagan and other witnesses was not set out in such brief.The motion was sustained and the principles set forth in the head-notes enunciated.t